NUMBER 13-14-00093-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

HALLMARK MARKETING COMPANY, LLC,                                       Appellant,

                                        v.

SUSAN COMBS, COMPTROLLER OF PUBLIC
ACCOUNTS OF THE STATE OF TEXAS; AND
GREG ABBOTT, ATTORNEY GENERAL
OF THE STATE OF TEXAS,                                                 Appellees.


                  On appeal from the 126th District Court
                        of Travis County, Texas.


                                    ORDER
            Before Justices Rodriguez, Garza and Benavides
                           Order Per Curiam

      Appellant, Hallmark Marketing Company, LLC, has attempted to appeal the trial

court’s December 4, 2013 order granting a “First Amended Traditional and No-Evidence

Cross-Motion for Partial Summary Judgment” filed by appellees, Susan Combs,
Comptroller of Public Accounts of the State of Texas, and Greg Abbott, Attorney General

of the State of Texas.

       Unless an interlocutory appeal is authorized by statute, an appeal may only be

taken from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001).

“[W]hen there has not been a conventional trial on the merits, an order or judgment is not

final for purposes of appeal unless it actually disposes of every pending claim and party

or unless it clearly and unequivocally states that it finally disposes of all claims and all

parties.” Id. “There is no presumption in a partial summary judgment proceeding that the

judgment was intended to dispose of all parties and issues.” N.Y. Underwriters Ins. Co.

v. Sanchez, 799 S.W.2d 677, 679 (Tex. 1990); cf. Vaughn v. Drennon, 324 S.W.3d 560,

561 (Tex. 2010) (noting that “any judgment following a conventional trial on the merits

creates a presumption that the judgment is final for purposes of appeal”).

       The order on appeal in this case granted appellees’ pretrial motion for partial

summary judgment and denied appellant’s motion for partial summary judgment. It did

not state, clearly or otherwise, that it disposed of all claims and parties or that it was final

for purposes of appeal. Moreover, no interlocutory appeal is permitted by statute. Under

these circumstances, we may abate the appeal to permit clarification by the trial court.

See TEX. R. APP. P. 27.2, 44.3, 44.4; Lehmann, 39 S.W.3d at 206.

       Accordingly, we hereby ABATE the appeal and REMAND the cause to the trial

court for clarification. Upon remand, the trial court shall address whether it intended the

December 4, 2013 order to completely dispose of all claims and all parties. The trial court

shall cause its findings and recommendations, together with any orders it may enter, to

be included in a supplemental clerk’s record. Furthermore, the trial court shall cause a



                                               2
supplemental reporter’s record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record, if any, shall be filed with the Clerk of

this Court on or before the expiration of thirty days from the date of this order. The appeal

will be reinstated upon receipt of the foregoing materials and upon further order of this

Court.


                                                  PER CURIAM


Delivered and filed the
6th day of August, 2014.




                                             3